DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-10, 12, 15-17, 24-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bathan et al. (U.S. 2009/0001563).
As to claim 1, Bathan et al. disclose in Fig. 1 an integrated circuit package (“package system” 100), comprising:
a portion of a first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (Fig. 1, para. [0039]); a first die (“first package integrated circuit” 108) on a first side (bottom side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (Fig. 1, para. [0039]); a second die (“second integrated circuit” 118) on a second side (top side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) opposite the first side (bottom side/surface) (Fig. 1, para. [0040]); and a portion of a second leadframe (“package lead” 124), separate from the first leadframe (comprising “first package die pad” 110 & “first package lead” 112), including externals leads (leads 124, 124) of the integrated circuit package (“package system” 100), a section of the 
As to claim 2, as applied to claim 1 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein no portion of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) is exposed to the external environment of the integrated circuit package (100) (see Fig. 1). 
As to claim 4, as applied to claim 1 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the package further including: a first wire bond (“first package connector” 116) electrically connecting the first die (“first package integrated circuit” 108) to the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1, para. [0039]); a second wire bond (“second connector” 122) electrically connecting the second die (118) to the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1, para. [0040]); and a third wire bond (“package connector” 126) electrically 
As to claim 5, as applied to claim 1 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the molding compound (“first encapsulant” 104) is a first molding compound (“first encapsulant”), the integrated circuit package (100) further including a housing (“package encapsulant” 128) including a second molding compound (“package encapsulant”) that covers portions of the second die (118) (see Fig. 1, para. [0038][, 0042]).   
As to claim 7, as applied to claims 1 and 5 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the second die (“second integrated circuit” 118) is attached to a surface (top surface) of the casing (“first encapsulant” 104), the second die (118) spaced apart from the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1).
As to claim 8, as applied to claims 1 and 5 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the casing (“first encapsulant” 104) defines a notch, the second molding compound (“package encapsulant” 128) fills the notch (see Fig. 1).
As to claim 9, as applied to claim 1 above, Bathan et al. disclose in Fig. 1 
all claimed limitations including the limitation wherein the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) includes a die attach pad (“first package die pad” 110), at least one of the first die (108) or the second die (118) being attached to the die attach pad (“first package die pad” 110) (see Fig. 1, para. [0039], [0040]).  
As to claim 10, as applied to claims 1 and 9 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the die attach pad (“first package die pad” 
As to claim 12, Bathan et al. disclose in Fig. 1 an integrated circuit package (“package system” 100), comprising: a first die (“first package integrated circuit” 108) (Fig. 1, para. [0039]); a second die (“second integrated circuit” 118) (Fig. 1, para. [0040]); a portion of a first leadframe (comprising “first package die pad” 110 & “first package lead” 112) positioned between the first and second dies (108, 118), the first die (“first package integrated circuit” 108) adjacent a first side (bottom side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112), the second die (“second integrated circuit” 118) adjacent a second side (top side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112), the first and second dies (108, 118) electrically connected to the first leadframe (comprising “first package die pad” 110 & “first package lead” 112), the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) being covered so that no portion of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) is exposed to an external environment (see Fig. 1, para. [0039]-[0043]); and a portion of a second leadframe (“package lead” 124) including a first surface (i.e., bottom surface) and a second surface (i.e., top surface), a distance between the first and second surfaces defining a thickness of the second leadframe (“package lead” 124) (see Fig. 1, para. [0041]-[0042]), the first surface (i.e., bottom surface) facing in a same direction as the first side (bottom side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1), the second surface (i.e., top surface) facing in a same direction as the second side (top side/surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1), the second die (118) electrically connected to the second leadframe 

As to claim 15, as applied to claim 12 above, Bathan et al. disclose in Fig. 1 
all claimed limitations including the package further including: a first molding compound (“first encapsulant” 104 ) covering the first die (108) (see Fig. 1); and a second molding compound (“package encapsulant” 128) covering the second die (118) (see Fig. 1, para. [0038], [0042]). 
As to claim 16, as applied to claims 12 and 15 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein a layer of the first molding compound (“first encapsulant” 104) isolates the second die (118) from the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1).
As to claim 17, as applied to claims 12 and 15 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the package (100) further including: a casing (“first encapsulant” 
As to claim 24, as applied to claim 1 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the casing (“first encapsulant” 104) includes a first surface (bottom surface) and a second surface (top surface) opposite the first surface (bottom surface), the first surface (bottom surface) facing in a same direction as the outer surface (“package mounting surface” 130) of the integrated circuit package (100) (see Fig. 1), the second die (118) directly attached to the second surface (top surface) via a die attach layer (“second mounting layer” 120) (see Fig. 1, para. [0040], [0042]).
As to claim 25, as applied to claims 1 and 24 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the first surface (bottom surface) of the casing (“first encapsulant” 104) corresponds to the outer surface (“package mounting surface” 130) of the integrated circuit package (100) (see Fig. 1, para. [0042]).
As to claim 26, as applied to claims 1 and 24 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the casing (“first encapsulant” 104) includes a lateral surface (side surface) transverse to the first and second surfaces (bottom and top surfaces), the casing (“first encapsulant” 104) defining a notch between the lateral surface (side surface) and the second surface (top surface) (see Fig. 1).
As to claim 27, as applied to claims 1 and 5 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the second molding compound (“package encapsulant” 128) covers portions of the first leadframe (comprising “first package die pad” 110 
As to claim 29, as applied to claim 12 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the first surface (i.e., bottom surface) of the second leadframe (“package lead” 124) is closer to the outer surface (“package mounting surface” 130) of the integrated circuit package (100) than the second side (top surface) of the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1). 

    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathan et al. (U.S. 2009/0001563) in view of QIU et al. (U.S 2013/0020690).

Bathan et al. do not disclose portions of the external leads of the second leadframe are exposed to the external environment without protruding beyond sides of the housing.
QIU et al. disclose in Figs. 21-23 an integrated circuit package comprising: portions of the external leads (242. 242) of the second leadframe (““second lead frame” 242) are exposed to the external environment without protruding beyond sides of the housing (240/260/270) (Figs. 21-23, para. [0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Bathan et al. by having portions of the external leads of the second leadframe are exposed to the external environment without protruding beyond sides of the housing as taught by QIU et al. in order to provide good protection for the exteranl leads and also reduce the size of the integrated cirucit package.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathan et al. (U.S. 2009/0001563) in view of Camacho et al. (U.S 2012/0326302) (of record).
As to claim 6, as applied to claims 1 and 5 above, Bathan et al. disclose in Fig. 1 all claimed limitations except for the limitation wherein a material of the first molding compound is the same as that of the second molding compound.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Bathan et al. by having a material of the first molding compound is the same as that of the second molding compound as taught by Camacho et al. in order to provide good thermal encapsulation and also reduce production cost by using the same encapsulation material..


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathan et al. (U.S. 2009/0001563) in view of Mori et al. (U.S 2011/0201159).
As to claim 11, as applied to claims 1 and 9 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the first die (108) being attached to the die attach pad (“first package die pad” 110), the second die (118) being separated from the die attach pad (“first package die pad” 110) by the molding compound (“first encapsulant”) of the casing (“first encapsulant” 104) (see Fig. 1, para. [0038], [0039]). 
Bathan et al. do not disclose a die attach pad is a half-etched die attach pad.
Mori et al. disclose in Figs. 3A-3G an integrated circuit package comprising: a die attach pad (“die pad” 16) is a half-etched die attach pad (see Figs. 3A-3G, para. [0037], [0048]-[0050], [0057]).
.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathan et al. (U.S. 2009/0001563) in view of Chen et al. (U.S 2008/0211068) (of record).
As to claims 13 and 14, as applied to claim 12 above, Bathan et al. disclose in Fig. 1 all claimed limitations including the limitation wherein wherein the first die (108) is electrically connected to the second leadframe (124) indirectly via the first leadframe (comprising “first package die pad” 110 & “first package lead” 112) (see Fig. 1, [0039]-[0041]).
Bathan et al. do not disclose the external leads are attachable to a printed circuit board; and the second die electrically connected to the second leadframe directly via wire bonds.
Chen et al. disclose in Fig. 3 a package 10a comprising: the external leads (“leads” 16) are attachable to a printed circuit board (“PCB”, Fig. 3) (Fig. 3, para. [0032], [0038]); and the second die (“semiconductor die” 12) electrically connected to the second leadframe (“corresponding lead” 16) directly via wire bonds (“bond wire” 18, 18) (Fig. 3, para. [0030], [0032], [0038], [0040]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Bathan et al. by having the external leads are attachable to a printed circuit board; and the second die electrically connected to the second leadframe directly via wire bonds as taught by Chen et al. in order to provide additional .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathan et al. (U.S. 2009/0001563) in view of Kajiwara et al. (U.S 2006/0151889).
As to claim 28, as applied to claim 1 above, Bathan et al. disclose in Fig. 1 all claimed limitations except for the limitation wherein at least one of the first leadframe or the second leadframe include a core and a plating metal on an exterior of the core, the core including a different material than the plating metal. 
Kajiwara et al. disclose in Fig. 2 a package comprising: at least one of the first leadframe (“conductive die pad” 4) or the second leadframe include a core (a body of pad 4) and a plating metal (“electrolytic Ni plating”, para. [0045]) on an exterior of the core (a body of pad 4), the core (a body of pad 4) including a different material (i.e., “Cu”) than the plating metal (“electrolytic Ni plating”, para. [0045]) (see Fig. 2, para. [0042], [0044], [0045]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Bathan et al. by having at least one of the first leadframe or the second leadframe include a core and a plating metal on an exterior of the core, the core including a different material than the plating metal as taught by Kajiwara et al. in order to provide an excellent quality of film with good electrical connection and also provide thermal stress reduction in the integrated circuit package. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	        
         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817
May 21, 2021